                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         CRIMINAL NO. 3:17-MJ-131-DSC


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
                                               )
 v.                                            )
                                               )                   ORDER
 LUIS ANTONIO PASTRANO-AVALOS,                 )
                                               )
                 Defendant.                    )



       THIS MATTER is before the Court sua sponte.

       To this date, the Defendant remains a fugitive with no recent activity in the case.

Accordingly, the Court finds that this case should be administratively closed as to the above-

captioned Defendant.

       IT IS THEREFORE ORDERED that this case is hereby administratively closed pending

the apprehension or appearance of the above-captioned Defendant.

       SO ORDERED.

                                      Signed: February 12, 2020
